United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3448
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Ali Abdul-Azez Sofyan,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 18, 2006
                                 Filed: October 24, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Ali Abdul-Azez Sofyan appeals the sentence the district court1 imposed after
granting the government’s Federal Rule of Criminal Procedure 35(b) motion to reduce
Sofyan’s sentence for his substantial assistance. On appeal, Sofyan’s counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), in which counsel makes reference to the extent of the reduction in Sofyan’s
sentence. We have no jurisdiction, however, to review the extent of the district court’s
Rule 35(b) sentencing departure, see United States v. Coppedge, 135 F.3d 598, 599

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
(8th Cir. 1998) (per curiam), and upon our independent review under Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Accordingly, we dismiss this
appeal, and we grant defense counsel’s motion to withdraw.
                        ______________________________




                                        -2-